Citation Nr: 1827549	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a thyroid disability, to include Hashimoto's thyroiditis and hypothyroidism, as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

Although this appeal was previously remanded to afford the Veteran the opportunity to testify at a Board hearing, such remand was in error as the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the proceeding is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that his thyroid disability was caused by or related to his exposure to ionizing radiation in service.  Specifically, he alleges that he was an administrative specialist at a nuclear weapons maintenance shop in Wooster, Germany, and that his job included wiping down tools that were used on nuclear weapons.  See April 2017 hearing testimony.  Additionally, the Veteran submitted opinion evidence from his treating Nurse Practitioner C. C. that pointed to the possibility of a nexus between his current thyroid disability and his alleged in-service event.  For the reasons explained below, the Board finds that a development of the record is necessary before a decision can be reached.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159, 3.311 (2017).  

Service connection for disabilities that are claimed as being attributable to exposure to ionizing radiation during service can be established via any one of three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain types of cancer are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c), 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed Cir 1994).

The Board notes that 38 C.F.R. § 3.311 provides development provisions where a claimant has a radiogenic disease.  See 38 C.F.R. § 3.311.  Development under 38 C.F.R. § 3.311 is also applicable to diseases for which the claimant has cited or submitted competent scientific or medical evidence indicating the claimed condition can be induced by exposure to ionizing radiation.  38 C.F.R. § 3.311(b)(4).  In this case, the Board notes that the Veteran has a thyroid disability that does not include thyroid cancer, non-malignant thyroid nodular disease, parathyroid adenoma, or any other cancer or disability identified as a radiogenic disease under 38 C.F.R. § 3.11(b)(2).  The Board also acknowledges that the Veteran submitted opinion evidence from treating Nurse Practitioner C. C. that pointed to the possibility of a nexus between his current thyroid disability and his alleged in-service exposure to ionizing radiation.  See Nurse Practitioner C. C.'s August 2010 opinion; see also Nurse Practitioner C. C.'s February 2013 opinion.  Given the Veteran submitted medical evidence by way of Nurse Practitioner C. C.'s opinion that indicates that his claimed condition may have been induced by exposure to ionizing radiation, the Board finds that additional development is required pursuant to 38 C.F.R. § 3.311.   
 
38 C.F.R. § 3.311 contains specific instructions for the development of claims based on exposure to ionizing radiation.  Specifically, 38 C.F.R. § 3.311(a) requires VA to request any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible based on available methodologies.  38 C F R § 3.311(a)(2)(iii).

After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After referral, the Under Secretary for Benefits must then determine the likelihood that the Veteran's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1). 

Because this development has not been accomplished in this case, the Board finds the above-noted development is necessary prior to final adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include any additional military records that may further document the Veteran's exposure to ionizing radiation, as well as any ongoing treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Forward the Veteran's claim file to the VA Under Secretary for Benefits (or other designee) for appropriate action consistent with 38 C.F.R. § 3.311, to include obtaining from VA's Under Secretary for Health an ionizing radiation doze estimate, to the extent feasible, based on available methodologies; and, an opinion as to whether it is at least as likely as not that the Veteran's thyroid disability was caused by ionizing radiation exposure during service.  A comprehensive and detailed rationale should be provided for the conclusions reached.

3.  After the development above has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran with a SSOC, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




